Citation Nr: 1517296	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-21 961	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for a lumbosacral strain.

2. Entitlement to service connection for chronic adjustment disorder with depressed mood.

3. Entitlement to service connection for insomnia.  


REPRESENTATION

Appellant represented by:	Dianna Cannon, Attorney


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2008 to May 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, among other things, denied service connection for low back pain; and a November 2012 rating decision by the RO in Salt Lake City, Utah, which denied service connection for adjustment disorder with depressed mood and insomnia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that the Veteran filed a VA Form 9 (Appeal to the Board of Veterans' Appeals) on July 29, 2013, expressing his desire to file a formal appeal of his denial of service connection for a low back strain.  On August 1, 2013, the Veteran filed a second VA Form 9, indicating a desire to formally appeal his denial of service connection for adjustment disorder with depressed mood and insomnia.  In both formal appeals, the Veteran clearly indicated his desire for a hearing before a Veterans Law Judge, via videoconference.

The Veteran was scheduled for a hearing via videoconference, to be held on August 13, 2014, at the RO in Salt Lake City, Utah.  In a letter dated July 9, 2014, the Veteran's attorney submitted a letter explaining that she was previously scheduled to represent five other clients before the Social Security Office of Disability Adjudication and Review Board on the date that the Veteran was scheduled for his videoconference hearing before the Board, and requesting that the Veteran's hearing be rescheduled for good cause, as she would be unable to represent the Veteran on the day assigned.    

An email correspondence dated August 7, 2014, from the Veteran's attorney indicates that the Veteran had received a verification that his hearing had been scheduled for August 13, 2014, and again requested that the Veteran's hearing be rescheduled as she was unable to represent the Veteran on that date owing to previously scheduled hearings before the Social Security Administration.  To date, no attempt has been made by the RO to reschedule the Veteran's hearing.  The Veteran has not indicated a desire to waive his requested hearing.

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal is to be granted to an appellant who requests a hearing and is willing to appear in person. See also 38 U.S.C.A. § 7107 (2014) (pertaining specifically to hearings before the Board).  Given that the Veteran's representative was unable to attend his hearing due to previously scheduled hearings with the Social Security Administration, and given that the Veteran's representative twice requested that the Veteran's hearing be rescheduled without response, the Board finds that the Veteran has shown good cause for the rescheduling of his previous hearing.  Therefore, a remand is in order so that the Veteran may be given the opportunity to appear before the Board via videoconference, as requested.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge, via videoconference, at the RO located in Salt Lake City, Utah.  A copy of the letter scheduling the Veteran for that hearing should be included in the claims folder.  In addition, his representative should be notified in accordance with applicable procedure.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




